FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 04/12/2021 in which no claim was amended. Claims 2-4 were previously canceled.
Claims 1 and 5-9 are pending and under examination.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/12/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1; previously cited).
	Regarding claim 1, Isogai teaches a foamable aerosol composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant ([0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23). Isogai teaches the cellulose nanofiber is a chemically modified cellulose nanofiber ([0050]-[0051]). Isogai teaches oxidized cellulose nanofiber as the chemically modified cellulose nanofiber ([0050]-[0051]). Isogai teaches the amount of cellulose nanofiber in composition when used as cosmetic is in the range of 0.01 to 6.0% by weight and such 
It would have been obvious to one of ordinary skill in the art to optimize the cellulose nanofiber in the composition to a content as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Isogai has indicated that the amount of cellulose nanofiber in the composition can be in the range of 0.01 to 6.0% by weight, which overlaps the claimed range of 0.001 to 0.05% by mass. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of cellulose nanofiber in the stock solution of the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 5, Isogai teaches the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g, particularly 1 mmol/g, 0.75 mmol/g, or 1.98 mmol/g ([0050]-[0051]; [0176], Table 1).
Regarding claim 8, Isogai teaches the composition is used as a skincare cosmetic pack ([0086] and [0276]), thereby meeting the “facial treatment mask” of the claimed invention.
Regarding claim 9, Isogai teaches an aerosol container containing the composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant, filled therein ([0129]-[0170]). While Isogai does not expressly mentioned “kit,” it is however, noted that the product of aerosol container containing the composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant, filled therein of Isogai is structurally the same as “an aerosol container and the foamable aerosol composition filled in the aerosol container” of the claimed kit. Thus, it is noted that [w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1) as applied to claims 1 above, and further in view of Nakatani et al (WO 2015/107995; published date: 23 July 2015; filing date: 9 January 2015; citation and English translation via US 2016/0333116 A1).
The foamable aerosol composition of claim 1 is discussed above by Isogai, and said discussion are incorporated herein in its entirety.
However, Isogai does not teach the etherified cellulose nanofiber of claims 6 and 7.
Regarding the etherified cellulose nanofiber of claims 6 and 7, Nakatani teaches a cosmetic product in the form of an aerosol for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber such as carboxymethylated cellulose nanofiber, wherein the degree of substitution with carboxymethyl group per glucose unit in the carboxymethylated cellulose nanofiber is 0.01 to 0.50 (abstract; [0007]-[0015], [0023]-[0027] and [0055]).
It would have been obvious to one of ordinary skill in the art to incorporate carboxymethylated cellulose nanofiber as the oxidized cellulose nanofiber in the composition of Isogai, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Isogai and Nakatani are commonly drawn to cosmetic products in the form of an aerosol for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber, wherein the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g (Isogai: [0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23; Nakatani: abstract; [0007]-[0015], [0023]-[0027] and [0055]), and thus, it would have been merely simple substitution of one known oxidized cellulose nanofiber for another to obtain predictable results of an oxidized cellulose nanofiber suitable for use in cosmetic aerosol products, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1) as applied to claim 1 above, and further in view of Muramatsu et al (WO 2014/088072 A1; citation and English translation via Google Patents).
The foamable aerosol composition of claim 1 is discussed above by Isogai, and said discussion are incorporated herein in its entirety.

Regarding claims the etherified cellulose nanofiber of claims 6 and 7, Muramatsu teaches a cosmetic product for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber such as carboxymethylated cellulose nanofiber, wherein the degree of substitution with carboxymethyl group per glucose unit in the carboxymethylated cellulose nanofiber is 0.01 to 0.30, particularly 0.05 or 0.30 (abstract; pages 2-3; Production Examples 1 and 4; claims 1-4).
It would have been obvious to one of ordinary skill in the art to incorporate carboxymethylated cellulose nanofiber as the oxidized cellulose nanofiber in the composition of Muramatsu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Isogai and Muramatsu are commonly drawn to cosmetic products for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber, wherein the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g and wherein the oxidized cellulose nanofiber has excellent dispersion stability, transparency and water tolerance (Isogai: Isogai: [0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276];  Muramatsu: pages 2, 3, 5 and 10). Thus, it would have been merely simple substitution of one known oxidized modified cellulose nanofiber for another to obtain predictable results of an oxidized cellulose nanofiber having excellent dispersion stability, transparency and water tolerance and suitable for use in cosmetic products, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Isogai teaches away from modification to decrease the amount of cellulose fibers in the spray composition to be less than 0.1% by weight and cited paragraph [0164] to support Applicant’s position. (Remarks, page 3, paragraphs 4-5).
In response, the Examiner disagrees. Paragraph [0164] of Isogai teaches the content of cellulose fibers of component (A”), and not the content of the cellulose fibers not teach away but rather, teaches toward Applicant’s claimed invention.

Applicant argues that neither Isogai, Nakatani nor Muramatsu teach or describe Examples for aerosol type spray. (Remarks, page 4, 2nd paragraph).

In response, the Examiner disagrees. Isogai particularly teaches aerosol-type atomizer in paragraphs [0166] and [0169] as one of the preferred spray atomizer to which the spray composition is charged in. This is a direct teaching from Isogai to use aerosol-type atomizer for holding and dispensing the spray composition so as continuous foam formation can be enabled from the aerosol-type atomizer per paragraph [0169].

Applicant argues “the claimed invention does not solely rely upon the "foamable aerosol" limitation in the preamble, but rather the body of the claim is precisely defined so as to breathe life and meaning into the claims preamble. Specifically, the body of the 

In response, the Examiner disagrees. There is not difference between the structural components in the composition of Isogai and that of the claimed invention. As discussed in the 103 rejection, Isogai teaches a composition comprising liquid dispersion medium containing cellulose nanofiber such as oxidized nanofiber, surfactants and propellant (Isogai: [0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23), and such composition is charged in aerosol-type atomizer (Isogai: [0166] and [0169]). As for the content of cellulose fibers, per paragraph [0247] of Isogai, a 2.0 wt% slurry of fibrillated cellulose fibers were prepared and said slurry of fibrillated cellulose fibers were then used as a thickener at a concentration of 0.5 wt.%, 1.0 wt.% and 1.5 wt.% per paragraph [0256] and Table 43 of Isogai, thereby the content of cellulose fibers in spray composition for a 0.5 wt% thickener would be 0.01% by weight (0.5 * 0.02 = 0.01) and for a 1 wt% thickener would be 0.02% by weight (1 * 0.02 = 0.02). Thus, the content of cellulose fibers (i.e., 0.01% and 0.02%) in the spray composition as discussed above, fall within the claimed parameter of 0.001 to 0.05% by mass. As such, there is not structural difference from the composition of Isogai and that of the claimed invention because as per paragraph [0169] of Isogai, the aerosol-type atomizer used for holding and dispensing the composition provides continuous foam formation, thereby meeting the intended use of “foamable aerosol” of the claimed composition.

Applicant argues that paragraph [0064] of Isogai described three independent and distinct embodiments: cosmetic composition, gel-type composition and spray composition. Thus, Applicant alleged that that would not be possible or obvious to take a concentration or teaching from one embodiment and apply it to another embodiment within the disclosure of Isogai. (Remarks, page 6, 1st paragraph).

In response, the Examiner disagrees. As discussed above, It is noted that per paragraph [0247] of Isogai, a 2.0 wt% slurry of fibrillated cellulose fibers were prepared and said slurry of fibrillated cellulose fibers were then used as a thickener at a concentration of 0.5 wt.%, 1.0 wt.% and 1.5 wt.% per paragraph [0256] and Table 43 of Isogai, thereby the content of cellulose fibers in spray composition for a 0.5 wt% thickener would be 0.01% by weight (0.5 * 0.02 = 0.01) and for a 1 wt% thickener would be 0.02% by weight (1 * 0.02 = 0.02). Thus, the content of cellulose fibers (i.e., 0.01% and 0.02%) in the spray composition as discussed above, fall within the claimed parameter of 0.001 to 0.05% by mass. As such, Isogai does teach or suggest that the content of cellulose fibers in the composition is an optimizable variable.  

Applicant argues that the spray compositions of Isogai from Examples 1E-51E relates to dispenser type spray and thus, alleged that Isogai does not teach examples for aerosol type spray, and none of the characteristics measured in the Examples of Isogai relate to foamability (Remarks, page 6, 2nd paragraph).

In response, the Examiner disagrees. As discussed above, Isogai particularly teaches aerosol-type atomizer in paragraphs [0166] and [0169] as one of the preferred spray atomizer to which the spray composition is charged in. This is a direct teaching from Isogai to use aerosol-type atomizer for holding and dispensing the spray composition so as continuous foam formation can be enabled from the aerosol-type atomizer per paragraph [0169].


In response, Applicant’s argument and evidence from unexpected superior results from the specification are considered but found not persuasive because unexpected superior results must be compared to the closest prior art, which in the instant case, would be Isogai.  As discussed above, Isogai particularly teaches aerosol-type atomizer in paragraphs [0166] and [0169] as one of the preferred spray atomizer to which the spray composition is charged in, and per paragraph [0169], such aerosol-type atomizer, which hold the composition, would dispense the composition to form a continuous foam. 
Thus, Applicant has not shown by objective evidence that the claimed composition was superior to the spray composition of Isogai when dispensed from the aerosol-type atomizer. MPEP §716.02(e) states [a]n affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Furthermore, as discussed above, the content of cellulose fibers (i.e., 0.01% and 0.02%) in the spray composition of Isogai falls within the claimed parameter of 0.001 to 0.05% by mass. Thus, Isogai teaches that the content of cellulose fibers in a composition is an optimizable variable.  Applicant has not shown otherwise. Applicant is further noted that the specification on page 8 (lines 13-19) disclosed that “[w]hen the content ratio of the cellulose nanofibers is 0.001% by mass or more relative to15 the total mass of the stock solution, the improving effect of the foam quality may be provided 
As a result, for at least the reasons discussed above, and in the absence of evidence to the contrary, claims 1 and 5-9 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections of record.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOAN T PHAN/Primary Examiner, Art Unit 1613